f                           Date.   7-20-2015




                                        From :
                                                 Christopher Wayne          Baker
                                                 #1301359
                                                 Telford    Unit    \
                                                 3899 State Hwy.98
                                                 New   Boston,     TX    75570

TO:    The   Honorable   Clerk
       of The Court of Criminal Appeals of Texas


      Dear Honorable      Clerk.    I need to know what my Case No.              was in
      your Court for my Petition for Discretionary Review(PDR).                    The
      original case number out of the 104th Judicial District court of
      Taylor county was 14512-B.       The cause number in the 11th District
      'court of Appeals(Eastland Texas) was        11-05-00165' CR.          My court
      appointed appeal lawyer filed a PDR in your court on or about the
      middle of April 2006. I have placed a self addressed stamped enve
      lope in this letter for postage so that you can send me the info
      requested please.   I simply need to know the PD number in your
      court,and the date your court        refused it.
                                                       THAN&YOO,

                                                            JCTFULLY REQUESTED,

                                                                 ?/£•/? /J- /jsiM*—-




                                                                  RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS
                                                                        JUL 24 2015

                                                                   Abe! Aeosta, Clerk